PER CURIAM:
Counsel has failed to comply with the requirements of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and Commonwealth v. Baker, 429 Pa. 209, 239 A.2d 201 (1968), as set forth in Commonwealth v. Liska, 252 Pa.Superior Ct. 103, 380 A.2d 1303 (1977). Counsel’s request to withdraw (contained in appellant’s brief) is therefore denied, and the record is remanded to the lower court with directions that counsel comply with the requirements set forth in Commonwealth v. Liska within 30 days of the date of this Order. We retain jurisdiction.